 1   Rachel C. Witcher (SBN 286515)
 2
     GHIDOTTI | BERGER, LLP
     1920 Old Tustin Avenue
 3   Santa Ana, CA 92705
 4
     Tel: (949) 427-2010
     Fax: (949) 427-2732
 5   Email: rwitcher@ghidottiberger.com
 6
     Attorneys for Defendants ROBIN P. ARKLEY, CEO; SN SERVICING
 7   CORPORATION; ANDY CECERE (erroneously sued as “ANDY CECERE, CEO,
 8   as Trustee of the Bungalow Series IV Trust”); and US BANK TRUST NATIONAL
     ASSOCIATION AS TRUSTEE OF THE BUNGALOW SERIES IV TRUST
 9   (erroneously sued as “US BANK TRUST NATIONAL ASSOCIATION”)
10

11                        UNITED STATES DISTRICT COURT
12
           EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
13

14   PAUL JOHN HANSEN; and T J HERBST             CASE NO.: 2:20-CV-02436-KJM-CKD
15   TRUST 1, a Non-Statutory Trust,
                                                  DEFENDANTS’ REQUEST FOR
16          Plaintiff,                            JUDICIAL NOTICE IN SUPPORT
17                                                OF MOTION TO DISMISS
     vs.                                          PLAINTIFFS’ COMPLAINT
18
     ROBIN P. ARKLEY, CEO; SN                     Date:        April 7, 2021
19
     SERVICING CORPORATION; ANDY                  Time:       10:00 a.m.
20   CECERE, CEO, as Trustee of the               Ctrm:       24, 8th floor
     Bungalow Series IV Trust; US BANK            Judge:      Hon. Carolyn K. Delaney
21
     TRUST NATIONAL ASSOCIATION,                  Location:   Robert T. Matsui Courthouse
22                                                            501 I Street
23         Defendants.                                        Sacramento, CA 95814

24                                                Complaint Filed: December 9, 2020
25

26
27
                                                   1
28            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS
                 Hansen v. Robin P. Arkley, et al., Case No. 2:20-cv-02436-KJM-CKD
 1                         REQUEST FOR JUDICIAL NOTICE
 2         Defendants ROBIN P. ARKLEY, CEO; SN SERVICING CORPORATION;
 3   ANDY CECERE (erroneously sued as “ANDY CECERE, CEO, as Trustee of the
 4   Bungalow Series IV Trust”); and US BANK TRUST NATIONAL ASSOCIATION
 5   AS TRUSTEE OF THE BUNGALOW SERIES IV TRUST (erroneously sued as
 6   “US BANK TRUST NATIONAL ASSOCIATION”) (together, “Defendants”)
 7   request that the Court take judicial notice of the following documents pursuant to
 8   Rule 201 of the Federal Rules of Evidence. “Under Fed. R. Evid. 201, a court may
 9   take judicial notice of ‘matters of public record.’” Lee v. City of Los Angeles, 250
10   F.3d 668, 689 (9th Cir. 2001) (quoting Mack v. South Bay Beer Distrib., Inc. 789
11   F.2d 1279, 1282, (9th Cir. 1986) (overruled on other grounds by Astoria Fed. Sav. &
12   Loan Ass’n Solimino, 510 U.S. 104 (1991).) The documents are true and correct
13   copies of those on file in the public records of the Sacramento County Recorder.
14         Exhibit A: Grant Deed recorded June 3, 2005, as Instrument No. 20050603
15   0278 in the Official Records of the Sacramento County Recorder.
16         Exhibit B: Deed of Trust recorded June 3, 2005, as Instrument No. 20050603
17   0279 in the Official Records of the Sacramento County Recorder.
18         Exhibit C: Assignment of Deed of Trust recorded on August 12, 2020, as
19   Instrument No. 202008120487 in the Official Records of the Sacramento County
20   Recorder.
21         Exhibit D: Notice of Default recorded October 2, 2015, as Instrument No.
22   20151002 0904 in the Official Records of the Sacramento County Recorder.
23         Exhibit E: Notice of Trustee’s Sale recorded on October 26, 2017, as
24   Instrument No. 201710260307 in the Official Records of the Sacramento County
25   Recorder.
26         Exhibit F: Order Dismissing Case filed on October 3, 2017 in the matter In
27
                                                  2
28           REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS
                Hansen v. Robin P. Arkley, et al., Case No. 2:20-cv-02436-KJM-CKD
 1   Re Thomas J. Herbst, in the U.S. Bankruptcy Court for the Northern District of
 2   California, Case No. 16-51679.
 3         Exhibit G: Order Dismissing Case filed on August 14, 2018 in the matter In
 4   Re Thomas J. Herbst, in the U.S. Bankruptcy Court for the Northern District of
 5   California, Case No. 17-52776.
 6         Exhibit H: Order Dismissing Case filed on September 12, 2019 in the matter
 7   In Re Thomas J. Herbst, in the U.S. Bankruptcy Court for the Northern District of
 8   California, Case No. 19-51404.
 9         Exhibit I: Docket in the matter In Re Thomas J. Herbst, in the U.S.
10   Bankruptcy Court for the Northern District of California, Case No. 19-52037.
11         Exhibit J: Order on Motion for Relief filed on June 2, 2020 in the matter In
12   Re Thomas J. Herbst, in the U.S. Bankruptcy Court for the Northern District of
13   California, Case No. 19-52037.
14         Exhibit K: Docket in the matter In Re Thomas J. Herbst, in the U.S.
15   Bankruptcy Court for the Northern District of California, Case No. 21-50095.
16         Exhibit L: Voluntary Petition filed on January 27, 2021 in the matter In Re
17   Thomas J. Herbst, in the U.S. Bankruptcy Court for the Northern District of
18   California, Case No. 21-50095.
19         Exhibit M: Quitclaim Deed recorded on August 14, 2020, as Instrument No.
20   202008140124 in the Official Records of the Sacramento County Recorder.
21         When considering a motion to dismiss, a court typically does not look beyond
22   the complaint in order to avoid converting a motion to dismiss into a motion for
23   summary judgment. See Mack v. S. Bay Beer Distrib., Inc., 789 F.2d at 1282.
24   Notwithstanding this precept, a court may properly take judicial notice of (1) material
25   which is included as part of the complaint or relied upon by the complaint, and (2)
26   matters in the public record. See Marder v. Lopez, 450 F.3d 445, 448 (9th Cir.
27
                                                   3
28            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS
                 Hansen v. Robin P. Arkley, et al., Case No. 2:20-cv-02436-KJM-CKD
 1   2006); Lee v. City of Los Angeles, 250 F.3d at 688-689. Under Federal Rules of
 2   Evidence, Rule 201(b), a “judicially noticed fact must be one not subject to
 3   reasonable dispute in that it is either (1) generally known within the territorial
 4   jurisdiction of the trial court, or (2) capable of accurate and ready determination by
 5   resort to sources whose accuracy cannot reasonably be questioned.” Further, a court
 6   “shall take judicial notice if requested by a party and supplied with the necessary
 7   information.” See Fed. R. Evid. 201(d); Mullis v. U.S. Bankr. Ct. for Dist. Of Nev.
 8   (9th Cir. 1987) 828 F.2d 1385, 1388.
 9         The Court may also consider “documents whose contents are alleged in a
10   complaint and whose authenticity no party questions, but which are not physically
11   attached to the pleading,” without converting a motion to dismiss under Rule 12(b)(6)
12   into a motion for summary judgment. Penermon v. Wells Fargo Bank, N.A., 47
13   F.Supp.3d 982, 988 (N.D. Cal. 2014), quoting Branch v. Tunnell, 14 F.3d 449, 454
14   (9th Cir. 1994), overruled on other grounds by Galbraith v. City of Santa Clara, 307
15   F.3d 1119 (9th Cir. 2002). The Court may also consider complaints filed in other
16   courts and the minutes on the docket in those courts. See, e.g., Curry v. City of Los
17   Angeles, 2009 WL 1684578, at *5 (C.D. Cal. 2009); see also Papai v. Harbor Tug
18   and Barge Co., 67 F.3d 203, 207, n. 5 (9th Cir. 1995) (“Judicial notice is properly
19   taken of orders and decisions made by other courts or administrative agencies”),
20   reversed on other grounds in Harbor Tug and Barge Co. v. Papai, 520 U.S. 548
21   (1997); United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc.,
22   971 F.2d 244, 248 (9th Cir. 1992) (“We may take notice of proceedings in other
23   courts, both within and without the federal judicial system, if those proceedings have
24   a direct relation to the matters at issue.” (internal quotation marks omitted)).
25   ///
26   ///
27
                                                   4
28            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS
                 Hansen v. Robin P. Arkley, et al., Case No. 2:20-cv-02436-KJM-CKD
 1         Based on the foregoing, Defendants respectfully request that the Court take
 2   judicial notice of the above-referenced documents in support of its motion to dismiss.
 3

 4   Date: March 1, 2021                          Respectfully submitted,
 5                                                GHIDOTTI | BERGER, LLP
 6                                                /s/ Rachel C. Witcher
 7
                                                  Rachel C. Witcher
                                                  Attorneys for Defendants ROBIN P.
 8                                                ARKLEY, CEO; SN SERVICING
                                                  CORPORATION; ANDY CECERE
 9                                                (erroneously sued as “ANDY CECERE, CEO,
                                                  as Trustee of the Bungalow Series IV Trust”);
10
                                                  and US BANK TRUST NATIONAL
11                                                ASSOCIATION AS TRUSTEE OF THE
                                                  BUNGALOW SERIES IV TRUST
12                                                (erroneously sued as “US BANK TRUST
                                                  NATIONAL ASSOCIATION”)
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                                   5
28            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS
                 Hansen v. Robin P. Arkley, et al., Case No. 2:20-cv-02436-KJM-CKD
Exhibit A
A-1
A-2
Exhibit B
B-1
B-2
B-3
B-4
B-5
B-6
B-7
B-8
B-9
B-10
B-11
B-12
B-13
B-14
B-15
B-16
B-17
B-18
Exhibit C
Branch :WDS   User :FSIL




SACRAMENTO, CA Document:AS 20200812.487   C-1   Page:1 of 2
Printed on:2/4/2021 10:13 AM
Branch :WDS   User :FSIL




SACRAMENTO, CA Document:AS 20200812.487   C-2   Page:2 of 2
Printed on:2/4/2021 10:13 AM
Exhibit D
D-1
D-2
D-3
D-4
D-5
Exhibit E
E-1
E-2
Exhibit F
                                                      Entered on Docket
                                                      October 03, 2017
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA
 1   DEVIN DERHAM-BURK #104353
     CHAPTER 13 STANDING TRUSTEE
 2   DEVIN L. PACE #256514
     NANETTE DUMAS #148261
 3   JANE Z. BOHRER #243692
     P O Box 50013
     San Jose, CA 95150-0013     The following constitutes
 4
                                               the order of the court. Signed October 2, 2017
     Telephone: (408) 354-4413
 5   Facsimile: (408) 354-5513
 6                                              ________________________________________
                                                Stephen L. Johnson
 7                                              U.S. Bankruptcy Judge


 8                         UNITED STATES BANKRUPTCY COURT
 9
                       NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5

10   IN RE:                                          CHAPTER 13 CASE NO. 16-51679 SLJ
11
                                                     ORDER DISMISSING CASE
12   THOMAS J HERBST,
                                                Hearing Date: September 21, 2017
13                                              Hearing Time: 11:30 a.m.
                                                Judge: Hon. Stephen L. Johnson
14
                                      Debtor(s) Place: U.S. Bankruptcy Court
15
                                                       280 S. First St., Courtroom 3099
                                                       San Jose, California 95113
16

17            The matter came on for hearing on the Trustee’s Motion to Dismiss Pursuant to 11
18
     U.S.C. §1307(c) on September 21, 2017; all appearances were stated on the record. For the
19
     reasons stated on the record and good cause appearing therefore,. Therefore,
20
              IT IS HEREBY ORDERED THAT: this case is dismissed without prejudice for each
21
     reason set forth on the record in open court.
22

23            IT IS FURTHER ORDERED THAT: After payment of allowed adequate protection

24   payments, administrative costs or fees, Trustee shall return to the Debtor(s) any remaining
25   balance of the Debtor funds on hand. Notwithstanding dismissal of the case, Trustee shall remit
26
     to the Clerk of the Court funds from any previously disbursed check that remains uncashed.
27




                                                F-1
 1   Trustee shall submit at a later date her Trustee’s Final Report for approval by the Court. Notice

 2   of this dismissal shall be served upon all parties by the Clerk of the Court.
 3

 4
                                          ***END OF ORDER***
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




                                                F-2
 1                                       COURT SERVICE LIST

 2   Registered ECF Participants will receive an electronically mailed copy of the foregoing
     document.
 3

 4   Non-registered parties, and/or those not represented by a registered ECF participant:

 5
     NONE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




                                               F-3
Exhibit G
                                                     Entered on Docket
                                                     August 14, 2018
                                                     EDWARD J. EMMONS, CLERK
                                                     U.S. BANKRUPTCY COURT
                                                     NORTHERN DISTRICT OF CALIFORNIA
 1   DEVIN DERHAM-BURK #104353
     CHAPTER 13 STANDING TRUSTEE
 2   DEVIN L. PACE #256514
     NANETTE DUMAS #148261
 3   JANE Z. BOHRER #243692
     P O Box 50013
     San Jose, CA 95150-0013     The following constitutes
 4
                                                the order of the court. Signed August 13, 2018
     Telephone: (408) 354-4413
 5   Facsimile: (408) 354-5513
 6                                              ________________________________________
                                                Stephen L. Johnson
 7                                              U.S. Bankruptcy Judge


 8

 9                          UNITED STATES BANKRUPTCY COURT
10                      NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
11
     IN RE:                                    CHAPTER 13 CASE NO. 17-52776 SLJ
12
                                               ORDER DISMISSING CASE
13   THOMAS J HERBST,
                                               Hearing Date: August 8, 2018
14                                             Hearing Time: 2:30 p.m.
15
                                               Judge: Hon. Stephen L. Johnson
                                               Place: U.S. Bankruptcy Court
16                                                    280 S. First St., Courtroom 3099
                                                      San Jose, California 95113
17                                Debtor(s)

18
              The matter came on for hearing on the Trustee’s Motion to Dismiss for Failure to File
19

20   Proof of Direct Payment of Long-Term Debt on August 8, 2018; all appearances were stated on

21   the record. For the reasons stated on the record and good cause appearing therefore, Therefore,

22            IT IS HEREBY ORDERED THAT: this case is dismissed without prejudice for each
23
     reason set forth on the record in open court.
24
              IT IS FURTHER ORDERED THAT: The court will retain jurisdiction on all remaining
25
     matters currently pending in this case.
26
              IT IS FURTHER ORDERED THAT: After payment of allowed adequate protection
27
     payments, administrative costs or fees, Trustee shall return to the Debtor(s) any remaining



                                                G-1
 1   balance of the Debtor funds on hand. Notwithstanding dismissal of the case, Trustee shall remit

 2   to the Clerk of the Court funds from any previously disbursed check that remains uncashed.
 3
     Trustee shall submit at a later date her Trustee’s Final Report for approval by the Court. Notice
 4
     of this dismissal shall be served upon all parties by the Clerk of the Court.
 5

 6
                                          ***END OF ORDER***
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




                                                G-2
 1                                       COURT SERVICE LIST

 2   Registered ECF Participants will receive an electronically mailed copy of the foregoing
     document.
 3

 4   Non-registered parties, and/or those not represented by a registered ECF participant:

 5
     NONE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




                                               G-3
Exhibit H
                                                                                                Entered on Docket
                                                                                                September 12, 2019
                                                                                                EDWARD J. EMMONS, CLERK
                                                                                                U.S. BANKRUPTCY COURT
                                                                                                NORTHERN DISTRICT OF CALIFORNIA



                                            1
                                                                                           The following constitutes the order of the Court.
                                            2                                              Signed: September 12, 2019
                                            3
                                            4                                              _________________________________________________
                                                                                           M. Elaine Hammond
                                                                                           U.S. Bankruptcy Judge
                                            5
                                            6
                                            7
                                                                        UNITED STATES BANKRUPTCY COURT
                                            8
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                            9
                                                                                                 ) Case No. 19-51404 MEH
                                            10   In re                                           )
UNITED STATES BANKRUPTCY COURT




                                                                                                 ) Chapter 13
  for the Northern District of California




                                            11   THOMAS J. HERBST,                               )
                                                                                                 )
                                            12                                                   )
                                                                                                 )
                                            13                                 Debtor.           )
                                                                                                 )
                                            14                                                   )
                                            15                                   ORDER OF DISMISSAL
                                            16
                                            17           Upon review of the Debtor’s Motion for Voluntary Dismissal of Chapter 13 Case, and
                                            18   good cause appearing, it is
                                            19           ORDERED that this case is dismissed.
                                            20           IT IS FURTHER ORDERED that the Chapter 13 Trustee’s Motion to Dismiss is
                                            21   denied as moot.
                                            22                                     **END OF ORDER**
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                            1



                                                                                          H-1
                                            1                                COURT SERVICE LIST
                                            2    Thomas J Herbst
                                            3    PO Box 625
                                            4    Redwood Estates, CA 95044
                                            5
                                            6    All ECF Recipients
                                            7
                                            8
                                            9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                    2



                                                                                  H-2
Exhibit I
2/24/2021                                                     CaseFolder - 5:19-bk-52037 - Thomas J Herbst |

                                     5:19-bk-52037 | Thomas J Herbst
                                                                            Docket Header Last Updated: 02/02/2021 04:15 pm

                                                                                                                           CLOSED, MEANSNO
                                                         U.S. Bankruptcy Court
                                     California Northern Bankruptcy Court (San Jose)
                                                 Bankruptcy Petition #: 19-52037

                                                                                                                 Date filed:   10/07/2019
    Assigned to: Judge Stephen L. Johnson
    Chapter 7                                                                                            Date terminated:      12/11/2020

    Voluntary
                                                                                                       Debtor discharged:      03/13/2020
    Asset
                                                                                                               341 meeting:    01/23/2020
    Debtor disposition: Standard Discharge
                                                                                                Deadline for filing claims:    02/07/2020


                                                                                     Deadline for objecting to discharge:      01/06/2020

                                                                                    Deadline for financial mgmt. course:       11/21/2019




    Debtor                                                                     represented by      Thomas J Herbst
    Thomas J Herbst                                                                                PRO SE
    PO Box 625
    Redwood Estates, CA 95044
    SANTA CLARA-CA
    SSN / ITIN: xxx-xx-6758



    Trustee                                                                    represented by      Sandi Meneely Colabianchi
    Doris A. Kaelin                                                                                Law Offices of Gordon and Rees
    P.O. Box 1582                                                                                  275 Battery St. #2000
    Santa Cruz, CA 95061                                                                           San Francisco, CA 94111
    (831)600-8093                                                                                  (415)986-5900
                                                                                                   Email: scolabianchi@grsm.com


                                                                                                   Doris A. Kaelin
                                                                                                   P.O. Box 1582
                                                                                                   Santa Cruz, CA 95061
                                                                                                   (831)600-8093
                                                                                                   Email: dktrustee@gmail.com



    U.S. Trustee
    Office of the U.S. Trustee / SJ
    U.S. Federal Bldg.
    280 S 1st St. #268


https://app.courtdrive.com/casefolder/case?room_nid=8923991             I-1                                                                  1/7
2/24/2021                                                     CaseFolder - 5:19-bk-52037 - Thomas J Herbst |

    San Jose, CA 95113-3004
    ()




  Date Filed           #       Docket Text


  12/13/2020           53      BNC Certificate of Mailing (RE: related document(s) 52 Final Decree). Notice Date 12/13/2020.
                               (Admin.) (Entered: 12/13/2020)


  12/11/2020                   Bankruptcy Case Closed. (aw) (Entered: 12/11/2020)


  12/11/2020           52      Final Decree (aw) (Entered: 12/11/2020)


  12/10/2020           51      Chapter 7 Trustee's Final Account, Certification that the Estate has been Fully Administered and
                               Application of Trustee to be Discharged filed on behalf of Trustee, Doris A. Kaelin. The United States
                               Trustee has reviewed the Final Account, Certification that the Estate has been Fully Administered and
                               Application of Trustee to be Discharged. The United States Trustee does not object to the relief
                               requested. Filed by Trustee Doris A. Kaelin. (Laffredi, Tim (yw)) (Entered: 12/10/2020)


  08/04/2020           50      Order Approving Final Fee Application Of Gordon Rees Scully Mansukhani LLP(Counsel To Chapter 7
                               Trustee) (Related Doc # 42). fees awarded: $2042.50, expenses awarded: $0.00 for Gordon Rees
                               Scully Mansukhani, LLP (al) (Entered: 08/04/2020)


  08/04/2020           49      Order Approving Trustees Final Account And Awarding Fees And Expenses (Related Doc # 44). fees
                               awarded: $305.37, expenses awarded: $5.50 for Doris A. Kaelin (al) (Entered: 08/04/2020)



  08/03/2020                   Hearing Dropped per Docket Text Order entered on 8/3/2020. (RE: related document(s) 42 Application
                               for Compensation). (al) (Entered: 08/03/2020)


  08/03/2020                   Hearing Dropped per Docket Text Order entered on 8/3/2020. (RE: related document(s) 44, 45 Final
                               Meeting Sched/Resched Filed by Trustee Doris A. Kaelin). (al) (Entered: 08/03/2020)


  08/03/2020                   DOCKET TEXT ORDER (no separate order issued:) Trustee has filed a final report and has requested
                               compensation. The trustees professionals have also filed fee applications. The court notes there is no
                               timely opposition to these applications. Briefing and argument are therefore complete. The court would
                               not benefit from oral argument. The court has reviewed the applications and finds they were (1)
                               properly noticed and served, (2) appear proper in form and substance, and (3) are consistent with §
                               326 and § 330. The court vacates the hearing date in view of the closure of the courthouse and
                               sheltering required by local authorities in response to the COVID-19 virus. The trustee and the trustees
                               professionals are directed to upload orders in the ECF system. No appearances are required at the date
                               and time specified in the notice of hearing. (RE: related document(s) 42 Application for Compensation,
                               44 Application for Compensation filed by Trustee Doris A. Kaelin). (Johnson, Stephen) (Entered:
                               08/03/2020)


  07/11/2020           48      BNC Certificate of Mailing (RE: related document(s) 46 Notice of Final Report). Notice Date
                               07/11/2020. (Admin.) (Entered: 07/11/2020)


  07/11/2020           47      BNC Certificate of Mailing - PDF Document. (RE: related document(s) 45 Final Meeting
                               Sched/Resched). Notice Date 07/11/2020. (Admin.) (Entered: 07/11/2020)

https://app.courtdrive.com/casefolder/case?room_nid=8923991             I-2                                                             2/7
2/24/2021                                                     CaseFolder - 5:19-bk-52037 - Thomas J Herbst |


  Date Filed           #       Docket Text


  07/08/2020           46      Notice of Filing of Trustee's Final Report . Filed by Trustee Doris A. Kaelin. (Laffredi, Timothy (pv))
                               (Entered: 07/08/2020)


  07/08/2020           45      Notice of Hearing on Trustee's Final Application(s) for Compensation. Final Meeting scheduled for
                               8/5/2020 at 01:30 PM via Tele/Videoconference - www.canb.uscourts.gov/calendars. Filed
                               by Trustee Doris A. Kaelin. (Laffredi, Timothy (pv)) (Entered: 07/08/2020)


  07/08/2020           44      Application for Compensation for Doris A. Kaelin, Trustee Chapter 7, Fee: $305.37, Expenses: $0. The
                               UST has reviewed the Application for Compensation of the trustee and submitted to the U.S.
                               Bankruptcy Court for filing. Filed by Trustee Doris A. Kaelin. (Attachments: # 1 Case Narrative)
                               (Laffredi, Timothy (pv)) (Entered: 07/08/2020)


  07/08/2020           43      Chapter 7 Trustee's Final Report filed on behalf of Trustee Doris A. Kaelin. The United States Trustee
                               has reviewed the Chapter 7 Trustee's Final Report. Filed by Trustee Doris A. Kaelin. (Laffredi, Timothy
                               (pv)) (Entered: 07/08/2020)


  06/08/2020           42      Final Application for Compensation for Gordon Rees Scully Mansukhani, LLP, Trustee's Attorney, Fee:
                               $2,042.50, Expenses: $0. Filed by Trustee Attorney Gordon Rees Scully Mansukhani, LLP
                               (Attachments: # 1 Declaration of Sandi Colabianchi # 2 Certificate of Service) (Colabianchi, Sandi)
                               (Entered: 06/08/2020)


  06/04/2020           41      BNC Certificate of Mailing (RE: related document(s) 40 Order on Motion for Relief From Stay). Notice
                               Date 06/04/2020. (Admin.) (Entered: 06/04/2020)


  06/02/2020           40      Order on Motion for Relief From Automatic Stay (Related Doc # 34) (al) (Entered: 06/02/2020)



  06/02/2020           39      Certificate of Service Order on Motion for Relief From Automatic Stay Filed by Creditor US Bank Trust
                               National Association as Trustee for the Igloo Series IV Trust (Marth, Angie). Related document(s) 40
                               Order on Motion for Relief From Stay. CORRECTIVE ENTRY: Clerk removed linkage to document #34
                               and added linkage to document #40. Modified on 6/3/2020 (tp). (Entered: 06/02/2020)


  06/02/2020                   Hearing Held (related document(s): 34 Motion for Relief From Stay filed by US Bank Trust National
                               Association as Trustee for the Igloo Series IV Trust) Adam Thursby appearing on behalf of the Movant.
                               No apperance by Debtor. Motion is granted including the waiver of the 14 day stay. Movant to upload
                               an order. (al) (Entered: 06/02/2020)


  06/02/2020                   Hearing Held (related document(s): 34 Motion for Relief From Stay filed by US Bank Trust National
                               Association as Trustee for the Igloo Series IV Trust) Adam Thursby appearing on behalf of the Movant.
                               No apperance by Debtor. Motion is granted including the waiver of the 14 day stay. Movant to upload
                               an order. (al) (Entered: 06/02/2020)


  05/24/2020           38      BNC Certificate of Mailing (RE: related document(s) 37 Order To Set Hearing). Notice Date
                               05/24/2020. (Admin.) (Entered: 05/24/2020)




https://app.courtdrive.com/casefolder/case?room_nid=8923991             I-3                                                              3/7
2/24/2021                                                     CaseFolder - 5:19-bk-52037 - Thomas J Herbst |


  Date Filed           #       Docket Text


  05/22/2020           37      Order Restoring Motion for Relief from Automatic Stay to Calendar for Hearing (RE: related
                               document(s) 34 Motion for Relief From Stay filed by Creditor US Bank Trust National Association as
                               Trustee for the Igloo Series IV Trust). Hearing scheduled for 6/2/2020 at 10:00 AM at
                               Tele/Videoconference. (al) (Entered: 05/22/2020)


  05/19/2020           36      Certificate of Service re: Order Granting Motion for Relief from Automatic Stay (RE: related
                               document(s) 34 Motion for Relief From Stay). Filed by Creditor US Bank Trust National Association as
                               Trustee for the Igloo Series IV Trust (Marth, Angie) (Entered: 05/19/2020)


  05/19/2020                   Hearing Held (related document(s): 34 Motion for Relief From Stay filed by US Bank Trust National
                               Association as Trustee for the Igloo Series IV Trust) Angie Marth appearing on behalf of the Movant and
                               no appearance by the Debtor. Motion is granted including the waiver of the 14 day stay. Movant to
                               upload an order. (al) (Entered: 05/19/2020)


  04/21/2020                   Receipt of filing fee for Motion for Relief From Stay(19-52037) [motion,mrlfsty] ( 181.00). Receipt
                               number 30454296, amount $ 181.00 (re: Doc# 34 Motion for Relief from Stay Fee Amount $181,)
                               (U.S. Treasury) (Entered: 04/21/2020)


  04/21/2020           35      Notice of Hearing on Motion for Relief from Automatic Stay (RE: related document(s) 34 Motion for
                               Relief from Stay Fee Amount $181, Filed by Creditor US Bank Trust National Association as Trustee for
                               the Igloo Series IV Trust (Attachments: # 1 RS Cover Sheet # 2 Declaration # 3 Exhibit # 4 Certificate
                               of Service)). Hearing scheduled for 5/19/2020 at 10:00 AM at San Jose Courtroom 9 -
                               Johnson. Filed by Creditor US Bank Trust National Association as Trustee for the Igloo Series IV Trust
                               (Marth, Angie) (Entered: 04/21/2020)


  04/21/2020           34      Motion for Relief from Stay Fee Amount $181, Filed by Creditor US Bank Trust National Association as
                               Trustee for the Igloo Series IV Trust (Attachments: # 1 RS Cover Sheet # 2 Declaration # 3 Exhibit #
                               4 Certificate of Service) (Marth, Angie) (Entered: 04/21/2020)


  03/15/2020           33      BNC Certificate of Mailing - Order of Discharge. (RE: related document(s) 32 Order Discharging
                               Debtor). Notice Date 03/15/2020. (Admin.) (Entered: 03/15/2020)


  03/13/2020           32      Order Discharging Debtor (RE: related document(s) Meeting (Chapter 7)). Case Management Action
                               due after 9/9/2020 . (lm) (Entered: 03/13/2020)


  01/24/2020                   Meeting of Creditors Held and Concluded [holding date; appearances excused] (Kaelin, Doris)
                               (Entered: 01/24/2020)


  01/09/2020                   Statement Adjourning Meeting of 341(a) Meeting of Creditors. Meeting of Creditors Continued. Next
                               Meeting of Creditors to be Held on 1/23/2020 at 10:30 AM at San Jose Room 130. [holding date;
                               appearances excused] (Kaelin, Doris) (Entered: 01/09/2020)


  01/03/2020                   Receipt of Amendment Filing Fee. Amount 31.00 from Thomas Herbst. Receipt Number 50102076.
                               (admin) (Entered: 01/03/2020)


  01/03/2020           31      Amended Schedule D Schedule E/F . Fee Amount $31 . Filed by Debtor Thomas J Herbst (rdr)
                               (Entered: 01/03/2020)



https://app.courtdrive.com/casefolder/case?room_nid=8923991             I-4                                                             4/7
2/24/2021                                                     CaseFolder - 5:19-bk-52037 - Thomas J Herbst |


  Date Filed           #       Docket Text


  01/03/2020           30      Amended Statement of Financial Affairs for Individual , Statement of Intent. Filed by Debtor Thomas J
                               Herbst (rdr) (Entered: 01/03/2020)


  01/03/2020           29      Amended Schedule A/B, Schedule C, Schedule G, Schedule H, Schedule I, Schedule J. , Statistical
                               Summary of Certain Liabilities., Declaration About Individual Debtor's Schedule Filed by Debtor Thomas
                               J Herbst (rdr) (Entered: 01/03/2020)


  12/20/2019                   Statement Adjourning Meeting of 341(a) Meeting of Creditors. Meeting of Creditors Continued. Next
                               Meeting of Creditors to be Held on 1/8/2020 at 10:30 AM at San Jose Room 130. Debtor appeared.
                               (Kaelin, Doris) (Entered: 12/20/2019)


  12/05/2019           28      Order Authorizing Employment Of Accountant (Related Doc # 23) (al) (Entered: 12/06/2019)



  11/29/2019           27      Personal Financial Management Course Certificate. Filed by Debtor Thomas J Herbst (Bhatt, Jai)
                               (Entered: 11/29/2019)


  11/27/2019           26      BNC Certificate of Mailing (RE: related document(s) 22 Notice of Deficiency Financial Management
                               Course). Notice Date 11/27/2019. (Admin.) (Entered: 11/27/2019)


  11/26/2019           25      Corrected Certificate of Service (Replaces Docket No. 24) (RE: related document(s) 23 Application to
                               Employ Kokjer, Pierotti, Maiocco & Duck LLP as Accountant ). Filed by Trustee Accountant Richard L.
                               Pierotti (Pierotti, Richard) (Entered: 11/26/2019)


  11/26/2019           24      Certificate of Service (RE: related document(s) 23 Application to Employ Kokjer, Pierotti, Maiocco &
                               Duck LLP as Accountant ). Filed by Trustee Accountant Richard L. Pierotti (Pierotti, Richard) (Entered:
                               11/26/2019)


  11/26/2019           23      Application to Employ Kokjer, Pierotti, Maiocco & Duck LLP as Accountant Filed by Trustee Doris A.
                               Kaelin (Attachments: # 1 Declaration) (Kaelin, Doris) (Entered: 11/26/2019)


  11/22/2019           22      Notice of Deficiency of Financial Management Course Certificate Due Before Discharge (admin)
                               (Entered: 11/22/2019)


  11/14/2019           21      BNC Certificate of Mailing - Notice of Possible Dividend. (RE: related document(s) 20 Notice of Possible
                               Dividends). Notice Date 11/14/2019. (Admin.) (Entered: 11/14/2019)


  11/09/2019           20      Notice of Possible Dividends Proofs of Claims due by 02/07/2020 (admin) (Entered: 11/11/2019)



  11/09/2019           19      Certificate of Service (RE: related document(s) 18 Notice of Abandonment Property). Filed by Trustee
                               Doris A. Kaelin (Attachments: # 1 Exhibit) (Kaelin, Doris) (Entered: 11/09/2019)


  11/09/2019           18      Notice of Abandonment of Property [Estate's Interest in Real Property (3635 Bellinger Court, North
                               Highland, CA)]. Filed by Trustee Doris A. Kaelin (Kaelin, Doris) (Entered: 11/09/2019)


  11/09/2019           17      Trustee's Request for Notice of Possible Dividends . (Kaelin, Doris) (Entered: 11/09/2019)




https://app.courtdrive.com/casefolder/case?room_nid=8923991             I-5                                                              5/7
2/24/2021                                                     CaseFolder - 5:19-bk-52037 - Thomas J Herbst |


  Date Filed           #       Docket Text


  11/08/2019           16      BNC Certificate of Mailing (RE: related document(s) 14 Order on Application to Employ). Notice Date
                               11/08/2019. (Admin.) (Entered: 11/08/2019)


  11/08/2019                   Statement Adjourning Meeting of 341(a) Meeting of Creditors. Meeting of Creditors Continued. Next
                               Meeting of Creditors to be Held on 12/19/2019 at 10:30 AM at San Jose Room 130. Debtor appeared.
                               (Kaelin, Doris) (Entered: 11/08/2019)


  11/07/2019           15      BNC Certificate of Mailing (RE: related document(s) 13 Order and Notice Regarding Failure to Submit
                               Tax Returns). Notice Date 11/07/2019. (Admin.) (Entered: 11/07/2019)


  11/05/2019           14      Order Authorizing Trustee's Employment of Counsel (Gordon Rees Schully and Mansukhani, LLP)
                               (Related Doc # 12) (al) (Entered: 11/06/2019)


  11/04/2019           13      Order and Notice Regarding Failure of the Debtor(s) to Submit a Copy of their Federal Income Tax
                               Return(s) to the Trustee as Required by 11 U.S.C. Section 521(e)(2)(A)(i)(admin) (Entered:
                               11/04/2019)


  11/04/2019                   The trustee declares, under penalty of perjury, that the debtor(s) named above have failed to submit a
                               copy of their federal income tax document(s) as required by 11 U.S.C. Section 521 (e)(2)(A)(i) .
                               (Kaelin, Doris) (Entered: 11/04/2019)


  10/29/2019           12      Application to Employ Gordon Rees Scully Mansukhani, LLP as Trustee's Attorney Filed by Trustee Doris
                               A. Kaelin (Attachments: # 1 Declaration of Sandi Colabianchi # 2 Certificate of Service) (Colabianchi,
                               Sandi) (Entered: 10/29/2019)


  10/22/2019           11      Notice of Appearance and Request for Notice by Nichole Glowin. Filed by Creditor FEDERAL NATIONAL
                               MORTGAGE ASSOCIATION BY NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER AS THEIR ATTORNEY-
                               IN-FACT (Glowin, Nichole) (Entered: 10/22/2019)


  10/18/2019           10      Chapter 7 Statement of Your Current Monthly Income Filed by Debtor Thomas J Herbst (tp) (Entered:
                               10/18/2019)


  10/18/2019           9       Summary of Assets and Liabilities for Individual , Schedules A - J , Declaration About Individual
                               Debtor's Schedule , Statement of Financial Affairs for Individual , Statement of Intent. Filed by Debtor
                               Thomas J Herbst (Attachments: # 1 Balance of petition) (tp) (Entered: 10/18/2019)


  10/09/2019           8       BNC Certificate of Mailing (RE: related document(s) 6 Order to File Missing Documents). Notice Date
                               10/09/2019. (Admin.) (Entered: 10/09/2019)


  10/09/2019           7       BNC Certificate of Mailing - Meeting of Creditors. (RE: related document(s) 5 Generate 341 Notices).
                               Notice Date 10/09/2019. (Admin.) (Entered: 10/09/2019)


  10/08/2019                   Notice of Debtor's Prior Filings for debtor Thomas J Herbst Case Number 16-51679, Chapter 13 filed in
                               California Northern Bankruptcy Court on 06/06/2016 , Dismissed for Other Reason on 10/02/2017;
                               Case Number 19-51404, Chapter 13 filed in California Northern Bankruptcy Court on 07/12/2019;
                               Case Number 17-52776, Chapter 13 filed in California Northern Bankruptcy Court on 11/17/2017 ,
                               Dismissed for Other Reason on 08/13/2018.(Admin) (Entered: 10/08/2019)




https://app.courtdrive.com/casefolder/case?room_nid=8923991             I-6                                                               6/7
2/24/2021                                                     CaseFolder - 5:19-bk-52037 - Thomas J Herbst |


  Date Filed           #       Docket Text


  10/07/2019                   Receipt of Filing Fee for Chapter 7 Voluntary Petition. Amount 25.00 from Thomas J Herbst. Receipt
                               Number 50101894. (admin) (Entered: 10/07/2019)


  10/07/2019                   Receipt of Filing Fee for Chapter 7 Voluntary Petition. Amount 310.00 from Thomas J Herbst. Receipt
                               Number 50101894. (admin) (Entered: 10/07/2019)


  10/07/2019           6       Order to File Required Documents and Notice of Automatic Dismissal. (aw) (Entered: 10/07/2019)



  10/07/2019           5       Notice of Chapter 7 Bankruptcy Case, Meeting of Creditors, and Deadlines (Generated) (aw) (Entered:
                               10/07/2019)


  10/07/2019           4       Certificate of Credit Counseling Filed by Debtor Thomas J Herbst (aw) (Entered: 10/07/2019)



  10/07/2019           3       Creditor Matrix Filed by Debtor Thomas J Herbst (aw) (Entered: 10/07/2019)


  10/07/2019           2       Statement of Social Security Number. Filed by Debtor Thomas J Herbst (aw) (Entered: 10/07/2019)




  10/07/2019                   First Meeting of Creditors with 341(a) meeting to be held on 11/07/2019 at 11:00 AM at San Jose
                               Room 130. Objections for Discharge due by 01/06/2020 . (aw) (Entered: 10/07/2019)


  10/07/2019           1       Chapter 7 Voluntary Petition for Individuals. Fee Amount $335. Financial Management Certificate Due
                               Prior to Discharge. Filed by Thomas J Herbst . Incomplete Filings due by 10/21/2019 . Order Meeting
                               of Creditors due by 10/21/2019 . (aw) NOTE: No selection made on question # 19. Modified on
                               10/8/2019 (aw). (Entered: 10/07/2019)




https://app.courtdrive.com/casefolder/case?room_nid=8923991             I-7                                                          7/7
Exhibit J
                                              Entered on Docket
                                              June 02, 2020
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


1    L. Bryant Jaquez, Esq., (SBN: 252125)
     Angie Marth, Esq. (SBN: 264567)
2    GHIDOTTI | BERGER LLP
                                               The following constitutes the order of the Court.
     1920 Old Tustin Ave.
3    Santa Ana, CA 92705
                                               Signed: June 2, 2020
     Ph: (949) 427-2010 ext. 1033
4
     Fax: (949) 427-2732
5    amarth@ghidottiberger.com
                                               ______________________________________________
6                                              Stephen L. Johnson
                                               U.S. Bankruptcy Judge
     Attorney for Movant,
7
     US Bank Trust National Association as Trustee for the Igloo Series IV Trust
8
9
10
11                           UNITED STATES BANKRUPTCY COURT

12                            NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     In Re:                                              )    CASE NO.: 19-52037-SLJ
15                                                       )
     THOMAS J HERBST                                     )    CHAPTER 7
16                                                       )
17                                                       )    RS No.: GB-1
              Debtor.                                    )
18                                                       )    Hearing:
                                                         )    Date: June 2, 2020
19                                                       )    Time: 10:00 a.m.
20                                                       )    Ctrm: 9
                                                         )    Place: 280 South First Street,
21                                                       )    San Jose, CA 95113
                                                         )    (at Tele/Videoconference)
22                                                       )    Judge: Stephen L. Johnson
23
24            ORDER ON MOTION FOR RELIEF FROM AUTOMATIC STAY
25            US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE FOR THE IGLOO
26   SERIES IV TRUST’s Motion for Relief from Automatic Stay came on regularly for hearing
27   on June 02, 2020 at 10:00 a.m. before the Honorable Judge, Stephen L. Johnson. All
28   appearances were as noted in the Court’s record.

                                                     1
                              ORDER ON MOTION FOR RELIEF FROM STAY

                                             J-1
1           Based upon the pleadings contained herein and oral argument,
2           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that pursuant to 11
3    U.S.C. §362(d)(1), the Automatic Stay in the above-entitled Bankruptcy case is immediately
4    terminated and extinguished for all purposes as to Movant, US BANK TRUST NATIONAL
5    ASSOCIATION AS TRUSTEE FOR THE IGLOO SERIES IV TRUST, its assignees and/or
6    successors in interest. Movant may exercise or cause to be exercised any and all rights under
7    its Note and/or Deed of Trust, and Movant may proceed with a foreclosure of and hold a
8    Trustee’s Sale on the subject property, generally described as 3635 BELLINGER COURT,
9    NORTH HIGHLAND, CA 92660 (“Property” herein) and legally described as indicated in
10   Exhibit “A” incorporated herein pursuant to applicable state law, and commence any action
11   necessary to obtain complete possession of the subject Property.
12          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the 14-day stay
13   provided by Bankruptcy Rule 4001(a)(3) is waived.
14
15
16
17                                     ** END OF ORDER **
18
19
20
21
22
23
24
25
26
27                                     COURT SERVICE LIST
28

                                                   2
                             ORDER ON MOTION FOR RELIEF FROM STAY

                                         J-2
1    Debtor
     Thomas J Herbst
2    PO Box 625
3    Redwood Estates, CA 95044

4    Thomas J Herbst
     3635 Bellinger Court
5    North Highland, CA 92660
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3
                          ORDER ON MOTION FOR RELIEF FROM STAY

                                   J-3
J-4
J-5
Exhibit K
2/24/2021                                                CaseFolder - 5:21-bk-50095 - Thomas John Herbst |

                                 5:21-bk-50095 | Thomas John Herbst
                                                                        Docket Header Last Updated: 02/24/2021 04:18 pm

                                                                                                                      NSP, Cruz, PRIORDIS
                                                         U.S. Bankruptcy Court
                                     California Northern Bankruptcy Court (San Jose)
                                                 Bankruptcy Petition #: 21-50095

                                                                                                        Date filed:    01/27/2021
    Assigned to: Judge Stephen L. Johnson
    Chapter 13                                                                                       341 meeting:      03/15/2021

    Voluntary
                                                                                        Deadline for filing claims:    04/07/2021
    Asset




    Debtor                                                                  represented by     Aaron Lipton
    Thomas John Herbst                                                                         The Law Offices of Aaron Lipton
    PO Box 625                                                                                 7960 B Soquel Dr. #156
    Redwood Estates, CA 95044                                                                  Aptos, CA 95003
    SANTA CRUZ-CA                                                                              (831) 687-8711
    SSN / ITIN: xxx-xx-6758                                                                    Email: aaron@lipton-legal.com



    Trustee
    Devin Derham-Burk
    P.O. Box 50013
    San Jose, CA 95150-0013
    (408) 354-4413



    U.S. Trustee
    Office of the U.S. Trustee / SJ
    U.S. Federal Bldg.
    280 S 1st St. #268
    San Jose, CA 95113-3004
    ()




  Date Filed           #       Docket Text


  02/24/2021           21      Request for Notice Filed by Creditor NewRez LLC dba Shellpoint Mortgage Servicing (Ferry, Sean)
                               (Entered: 02/24/2021)


  02/23/2021           20      Statement of Financial Affairs for Individual (RE: related document(s) 1 Voluntary Petition (Chapter
                               13)). Filed by Debtor Thomas John Herbst (Lipton, Aaron) (Entered: 02/23/2021)


https://app.courtdrive.com/casefolder/case?room_nid=9123000         K-1                                                                     1/3
2/24/2021                                                CaseFolder - 5:21-bk-50095 - Thomas John Herbst |


  Date Filed           #       Docket Text

                                    Part            Description                              Pages           Action

                                     1               Main Document                           6

  02/23/2021           19      Chapter 13 Plan Filed by Debtor Thomas John Herbst. (Lipton, Aaron) (Entered: 02/23/2021)



  02/19/2021           18      Personal Financial Management Course Certificate. Filed by Debtor Thomas John Herbst (Hamblin, Erin)
                               (Entered: 02/19/2021)


  02/13/2021           17      BNC Certificate of Mailing - Chapter 13 Plan. (RE: related document(s) [14] Meeting of Creditors
                               Chapter 13). Notice Date 02/13/2021. (Admin.)


  02/13/2021           16      BNC Certificate of Mailing - Meeting of Creditors. (RE: related document(s) [14] Meeting of Creditors
                               Chapter 13). Notice Date 02/13/2021. (Admin.)


  02/11/2021           15      Order on Request for Extension to File Documents (Related Doc # 13) Incomplete Filings due by
                               2/24/2021 for 1, (al) (Entered: 02/11/2021)


  02/11/2021           14      Meeting of Creditors with Certificate of Service. 341(a) meeting to be held on 3/15/2021 at 09:30 AM
                               Tele/Videoconference - www.canb.uscourts.gov/calendars Objection to Dischargeability due by
                               5/14/2021 Proofs of Claims due by 4/7/2021 Last day to object to confirmation is 3/15/2021
                               Confirmation Hearing scheduled for 4/6/2021 at 09:55 AM via Tele/Videoconference -
                               www.canb.uscourts.gov/calendars. (Derham-Burk, Devin (cf)) (Entered: 02/11/2021)



  02/10/2021           13      Ex Parte Motion to Extend Time File Required Documents Filed by Debtor Thomas John Herbst
                               (Attachments: # 1 Declaration) (Lipton, Aaron) (Entered: 02/10/2021)


  02/10/2021           12      Notice of Hearing on Motion For Relief from Automatic Stay (RE: related document(s) 11 Motion for
                               Relief from Stay Fee Amount $188, Filed by Creditor U.S. Bank Trust National Association, as Trustee of
                               the Igloo Series IV Trust (Attachments: # 1 Declaration # 2 Exhibit # 3 RS Cover Sheet # 4 Certificate
                               of Service)). Hearing scheduled for 3/2/2021 at 10:30 AM via Tele/Videoconference -
                               www.canb.uscourts.gov/calendars. Filed by Creditor U.S. Bank Trust National Association, as
                               Trustee of the Igloo Series IV Trust (Thursby, Adam) (Entered: 02/10/2021)


  02/10/2021                   Receipt of filing fee for Motion for Relief From Stay(21-50095) [motion,mrlfsty] ( 188.00). Receipt
                               number 31093770, amount $ 188.00 (re: Doc# 11 Motion for Relief from Stay Fee Amount $188,)
                               (U.S. Treasury) (Entered: 02/10/2021)


  02/10/2021           11      Motion for Relief from Stay Fee Amount $188, Filed by Creditor U.S. Bank Trust National Association,
                               as Trustee of the Igloo Series IV Trust (Attachments: # 1 Declaration # 2 Exhibit # 3 RS Cover Sheet
                               # 4 Certificate of Service) (Thursby, Adam) (Entered: 02/10/2021)


  02/03/2021           10      Notice of Appearance and Request for Notice by Erica Loftis. Filed by Creditor U.S. Bank Trust National
                               Association, as Trustee of the Igloo Series IV Trust (Loftis, Erica) (Entered: 02/03/2021)


  01/31/2021           9       BNC Certificate of Mailing (RE: related document(s) 7 Order Re Ch 13 Plan and Adequate Protection
                               Payments). Notice Date 01/31/2021. (Admin.) (Entered: 01/31/2021)



https://app.courtdrive.com/casefolder/case?room_nid=9123000         K-2                                                                  2/3
2/24/2021                                                CaseFolder - 5:21-bk-50095 - Thomas John Herbst |


  Date Filed           #       Docket Text


  01/29/2021           8       BNC Certificate of Mailing (RE: related document(s) 6 Order to File Missing Documents). Notice Date
                               01/29/2021. (Admin.) (Entered: 01/29/2021)


  01/28/2021           7       Order Re: Chapter 13 Plan Payments and Adequate Protection Payments (admin) (Entered:
                               01/28/2021)


  01/28/2021                   Notice of Debtor's Prior Filings for debtor Thomas John Herbst Case Number 16-51679, Chapter 13
                               filed in California Northern Bankruptcy Court on 06/06/2016 , Dismissed for Other Reason on
                               10/02/2017; Case Number 19-52037, Chapter 7 filed in California Northern Bankruptcy Court on
                               10/07/2019 , Standard Discharge on 03/13/2020; Case Number 17-52776, Chapter 13 filed in
                               California Northern Bankruptcy Court on 11/17/2017 , Dismissed for Other Reason on 08/13/2018;
                               Case Number 19-51404, Chapter 13 filed in California Northern Bankruptcy Court on 07/12/2019 ,
                               Dismissed for Other Reason on 09/12/2019.(Admin)


  01/28/2021                   Notice of Debtor's Prior Filings for debtor Thomas John Herbst Case Number 16-51679, Chapter 13
                               filed in California Northern Bankruptcy Court on 06/06/2016 , Dismissed for Other Reason on
                               10/02/2017; Case Number 19-52037, Chapter 7 filed in California Northern Bankruptcy Court on
                               10/07/2019 , Standard Discharge on 03/13/2020; Case Number 17-52776, Chapter 13 filed in
                               California Northern Bankruptcy Court on 11/17/2017 , Dismissed for Other Reason on 08/13/2018;
                               Case Number 19-51404, Chapter 13 filed in California Northern Bankruptcy Court on 07/12/2019 ,
                               Dismissed for Other Reason on 09/12/2019.(Admin) (Entered: 01/28/2021)


  01/27/2021           6       Order to File Required Documents and Notice of Automatic Dismissal. (myt) (Entered: 01/27/2021)



  01/27/2021                   Receipt of filing fee for Voluntary Petition (Chapter 13)(21-50095) [misc,volp13] ( 313.00). Receipt
                               number 31035731, amount $ 313.00 (re: Doc# 1 Voluntary Petition (Chapter 13)) (U.S. Treasury)
                               (Entered: 01/27/2021)


  01/27/2021           5       Certificate of Credit Counseling Filed by Debtor Thomas John Herbst (Lipton, Aaron) (Entered:
                               01/27/2021)


  01/27/2021           4       Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period for 3
                               Years. Disposable Income Is Not Determined Filed by Debtor Thomas John Herbst (Lipton, Aaron)
                               (Entered: 01/27/2021)


  01/27/2021           3       Statement of Social Security Number. Filed by Debtor Thomas John Herbst (Lipton, Aaron) (Entered:
                               01/27/2021)


  01/27/2021           2       Disclosure of Compensation of Attorney for Debtor in the Amount of $ 7600 Filed by Debtor Thomas
                               John Herbst (Lipton, Aaron) (Entered: 01/27/2021)


  01/27/2021           1       Chapter 13 Voluntary Petition Individual, Fee Amount $313. Filed by Thomas John Herbst. Incomplete
                               Filings due by 02/10/2021 . Order Meeting of Creditors due by 02/26/2021 . (Lipton, Aaron) (Entered:
                               01/27/2021)




https://app.courtdrive.com/casefolder/case?room_nid=9123000         K-3                                                               3/3
Exhibit L
                                                                                                                                                         1/27/21 12:03PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12

                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                         04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Thomas
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        John
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Herbst
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6758
     Individual Taxpayer
     Identification number
     (ITIN)




                                                                              L-1
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 1
                                                                                                                                                  1/27/21 12:03PM

Debtor 1   Thomas John Herbst                                                                        Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 29750 Loma Chiquita Road
                                 Los Gatos, CA 95033
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Santa Cruz
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.

                                 PO BOX 625
                                 Redwood Estates, CA 95044
                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




                                                                             L-2
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                                                                                                                                                     1/27/21 12:03PM

Debtor 1    Thomas John Herbst                                                                            Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7
                                     Chapter 11
                                     Chapter 12

                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                                          N. Dist. of Ca., San
                                              District    Jose Div.                     When     10/07/19               Case number      19-52037
                                                          N. Dist. of Ca., San
                                              District    Jose Div.                     When     7/12/19                Case number      19-51404
                                              District    See Attachment                When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




                                                                              L-3
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
                                                                                                                                                   1/27/21 12:03PM

Debtor 1    Thomas John Herbst                                                                             Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




                                                                             L-4
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 4
                                                                                                                                                    1/27/21 12:03PM

Debtor 1    Thomas John Herbst                                                                         Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




                                                                                L-5
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 5
                                                                                                                                                       1/27/21 12:03PM

Debtor 1    Thomas John Herbst                                                                            Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    be worth?                                                                        $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                      $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                     $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                    More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Thomas John Herbst
                                 Thomas John Herbst                                                Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     January 27, 2021                                  Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY



                                                                             L-6
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 6
                                                                                                                                                    1/27/21 12:03PM

Debtor 1   Thomas John Herbst                                                                             Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Aaron Lipton                                                   Date         January 27, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Aaron Lipton
                                Printed name

                                Law Offices of Aaron Lipton
                                Firm name

                                7960 B Soquel Drive, No. 156
                                Aptos, CA 95003
                                Number, Street, City, State & ZIP Code

                                Contact phone     831-687-8711                               Email address         aaron@lipton-legal.com
                                267329 CA
                                Bar number & State




                                                                            L-7
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 7
                                                                                                                                                   1/27/21 12:03PM

Debtor 1         Thomas John Herbst                                                                 Case number (if known)


Fill in this information to identify your case:

Debtor 1               Thomas John Herbst
                       First Name                 Middle Name             Last Name

Debtor 2
(Spouse if, filing)    First Name                 Middle Name             Last Name


United States Bankruptcy Court for the:    NORTHERN DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                   Check if this is an
                                                                                                                             amended filing



                                                     FORM 101. VOLUNTARY PETITION
                                                   Prior Bankruptcy Cases Filed Attachment

District                                                             Case Number                         Date Filed
N. Dist. of Ca., San Jose Div.                                       19-52037                            10/07/19
N. Dist. of Ca., San Jose Div.                                       19-51404                            7/12/19
N. Dist. of Ca., San Jose Div.                                       17-52776                            11/17/17
N. Dist. of Ca., San Jose Div.                                       16-51679                            6/06/16




                                                                          L-8
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 8
                                                                                                                                                                                 1/27/21 12:03PM


 Fill in this information to identify your case:

 Debtor 1                   Thomas John Herbst
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $          1,169,206.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              53,454.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $          1,222,660.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             563,519.68

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $                      0.00


                                                                                                                                     Your total liabilities $               563,519.68


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                3,935.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                2,194.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                               L-9                                                                     Best Case Bankruptcy
                                                                                                                                          1/27/21 12:03PM

 Debtor 1      Thomas John Herbst                                                         Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $       4,650.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                            L-10                                                    Best Case Bankruptcy
                                                                                                                                                                          1/27/21 12:03PM


 Fill in this information to identify your case and this filing:

 Debtor 1                    Thomas John Herbst
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF CALIFORNIA

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        29750 Loma Chiquita Road                                                       Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Los Gatos                         CA        95033-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $545,300.00                $545,300.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
        Santa Clara                                                                    Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Value per Debtor's opinion and realtor.com




Official Form 106A/B                                                                  Schedule A/B: Property                                                                    page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                                L-11                                                                Best Case Bankruptcy
                                                                                                                                                                              1/27/21 12:03PM

 Debtor 1         Thomas John Herbst                                                                                            Case number (if known)

        If you own or have more than one, list here:
 1.2                                                                         What is the property? Check all that apply
        3635 Bellinger Ct                                                             Single-family home                              Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                            the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative

                                                                                      Manufactured or mobile home
                                                                                                                                      Current value of the       Current value of the
        North Highlands                   CA        95660-0000                        Land                                            entire property?           portion you own?
        City                              State              ZIP Code                 Investment property                                    $623,906.00                $623,906.00
                                                                                      Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                      Other                                           (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.
                                                                                      Debtor 1 only
        Sacramento                                                                    Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                      At least one of the debtors and another              (see instructions)
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:

                                                                             4 unit apartment building


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $1,169,206.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1     Make:         Toyota                                          Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Prius                                              Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         2016                                               Debtor 2 only                                               Current value of the      Current value of the
          Approximate mileage:                     100XXX                  Debtor 1 and Debtor 2 only                                  entire property?          portion you own?
          Other information:                                               At least one of the debtors and another
         Condition: fair
                                                                           Check if this is community property                                   $4,000.00                  $4,000.00
         Value per debtor's opinion                                        (see instructions)



                        Chevrolet                                                                                                      Do not deduct secured claims or exemptions. Put
  3.2     Make:                                                         Who has an interest in the property? Check one
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Pickup                                             Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         1984                                               Debtor 2 only                                               Current value of the      Current value of the
          Approximate mileage:                     215XXX                  Debtor 1 and Debtor 2 only                                  entire property?          portion you own?
          Other information:                                               At least one of the debtors and another
         Condition: poor
                                                                           Check if this is community property                                      $800.00                   $800.00
         Value per Debtor's opinion                                        (see instructions)




Official Form 106A/B                                                             Schedule A/B: Property                                                                             page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                                L-12                                                                    Best Case Bankruptcy
                                                                                                                                                              1/27/21 12:03PM

 Debtor 1       Thomas John Herbst                                                                                  Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

      No
      Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>            $4,800.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                              Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
       Yes. Describe.....

                                    household goods & furnishing                                                                                             $1,245.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
       Yes. Describe.....

                                    Household electronics                                                                                                      $800.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
       No
       Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
       No
       Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
       Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
       Yes. Describe.....

                                    Clothing                                                                                                                   $100.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
       No
       Yes. Describe.....




Official Form 106A/B                                                   Schedule A/B: Property                                                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                    L-13                                                                Best Case Bankruptcy
                                                                                                                                                                    1/27/21 12:03PM

 Debtor 1         Thomas John Herbst                                                                                         Case number (if known)

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
       No
       Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
       No
       Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                         $2,145.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                          Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
       Yes................................................................................................................

                                                                                                                                No cash on
                                                                                                                                hand                                     $0.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:
                                                                                                 Star One Credit Union

                                                                                                 Contains insurance payments to rebuild
                                             17.1.       Savings                                 residence.                                                      $46,000.00



                                             17.2.       Checking                                Chase Bank                                                          $200.00



                                             17.3.                                               Ameritrade Account                                                  $309.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       No
       Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
       No
       Yes. Give specific information about them...................
                                  Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       No
       Yes. Give specific information about them
                                   Issuer name:


Official Form 106A/B                                                                      Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                                           L-14                                               Best Case Bankruptcy
                                                                                                                                                       1/27/21 12:03PM

 Debtor 1        Thomas John Herbst                                                                          Case number (if known)

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       No
       Yes. List each account separately.
                               Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
       No
       Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
       No
       Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
       No
       Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
       No
       Yes. Give specific information about them...

 Money or property owed to you?                                                                                                          Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

28. Tax refunds owed to you
       No
       Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
       No
       Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
       No
       Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       No
       Yes. Name the insurance company of each policy and list its value.
                                Company name:                                                       Beneficiary:                          Surrender or refund
                                                                                                                                          value:



Official Form 106A/B                                                  Schedule A/B: Property                                                                 page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                 L-15                                                            Best Case Bankruptcy
                                                                                                                                                                     1/27/21 12:03PM

 Debtor 1        Thomas John Herbst                                                                                               Case number (if known)

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
        Yes. Describe each claim.........

                                                          Remaining insurance claims to related to forest fire damage
                                                          from 2016 to Debtor's residence.

                                                          Debtor has submitted for approximately $145,000 in repairs,
                                                          and so far received $_____.                                                                                     $0.00


35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................   $46,509.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                            $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                      page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                              L-16                                                             Best Case Bankruptcy
                                                                                                                                                                              1/27/21 12:03PM

 Debtor 1         Thomas John Herbst                                                                                                    Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................          $1,169,206.00
 56. Part 2: Total vehicles, line 5                                                                            $4,800.00
 57. Part 3: Total personal and household items, line 15                                                       $2,145.00
 58. Part 4: Total financial assets, line 36                                                                  $46,509.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $53,454.00              Copy personal property total         $53,454.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $1,222,660.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                                  L-17                                                                  Best Case Bankruptcy
                                                                                                                                                           1/27/21 12:03PM


 Fill in this information to identify your case:

 Debtor 1                    Thomas John Herbst
                             First Name                     Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing


Official Form 106C
                                                                                                                                                                 4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B
      Brief description:
      Line from Schedule A/B:
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
              No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                       No
                       Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                      L-18                                                           Best Case Bankruptcy
                                                                                                                                                                 1/27/21 12:03PM


 Fill in this information to identify your case:

 Debtor 1                   Thomas John Herbst
                            First Name                       Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
                                                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Mr. Cooper                                Describe the property that secures the claim:              $425,535.68               $623,906.00                     $0.00
         Creditor's Name                           3635 Bellinger Ct North Highlands,
                                                   CA 95660 Sacramento County
         Attn: Bankruptcy                          4 unit apartment building
                                                   As of the date you file, the claim is: Check all that
         Po Box 619098                             apply.
         Dallas, TX 75261                              Contingent
         Number, Street, City, State & Zip Code        Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
     Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another           Judgment lien from a lawsuit
       Check if this claim relates to a                Other (including a right to offset)
       community debt

                                 Opened
                                 05/05 Last
                                 Active
 Date debt was incurred          5/09/18                    Last 4 digits of account number        9247




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                       L-19                                                                Best Case Bankruptcy
                                                                                                                                                              1/27/21 12:03PM



 Debtor 1 Thomas John Herbst                                                                                  Case number (if known)
               First Name                  Middle Name                      Last Name


         Shellpoint Mortgage
 2.2                                                Describe the property that secures the claim:                   $137,984.00           $545,300.00             $0.00
         Servicing
         Creditor's Name                            29750 Loma Chiquita Road Los
                                                    Gatos, CA 95033 Santa Clara
                                                    County
                                                    Value per Debtor's opinion and
         Attn: Bankruptcy                           realtor.com
                                                    As of the date you file, the claim is: Check all that
         Po Box 10826                               apply.
         Greenville, SC 29603                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 8/08/05
                                 Last Active
 Date debt was incurred          2/16/20                     Last 4 digits of account number         0175



   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $563,519.68
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $563,519.68

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                         L-20                                                           Best Case Bankruptcy
                                                                                                                                                                            1/27/21 12:03PM


 Fill in this information to identify your case:

 Debtor 1                   Thomas John Herbst
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Capital One                                             Last 4 digits of account number         4323                                                              $0.00
              Nonpriority Creditor's Name
              Attn: Bankruptcy                                                                                Opened 12/07 Last Active
              Po Box 30285                                            When was the debt incurred?             06/16
              Salt Lake City, UT 84130
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Charge Account




Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                       L-21
                                                         Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                52063
                                                                                                                                                                             Page 1 of 5
                                                                                                                                                                     Best Case Bankruptcy
                                                                                                                                                              1/27/21 12:03PM

 Debtor 1 Thomas John Herbst                                                                             Case number (if known)

 4.2      Chase Mortgage                                             Last 4 digits of account number       5115                                                   $0.00
          Nonpriority Creditor's Name
          Chase Records Center/Attn:                                                                       Opened 08/05 Last Active
          Correspondenc                                              When was the debt incurred?           8/14/19
          Mail Code LA4 5555 700 Kansas Ln
          Monroe, LA 71203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.3      Community Choice Financial                                 Last 4 digits of account number       6008                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 02/16 Last Active
          6785 Bobcat Way, Suite 200                                 When was the debt incurred?           6/02/16
          Dublin, OH 43016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.4      Discover Financial                                         Last 4 digits of account number       2004                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/88 Last Active
          Po Box 3025                                                When was the debt incurred?           8/23/11
          New Albany, OH 43054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                     L-22
                                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 5
                                                                                                                                                        Best Case Bankruptcy
                                                                                                                                                              1/27/21 12:03PM

 Debtor 1 Thomas John Herbst                                                                             Case number (if known)

 4.5      Mr. Cooper                                                 Last 4 digits of account number       6543                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 5/24/05 Last Active
          Po Box 619098                                              When was the debt incurred?           10/07/19
          Dallas, TX 75261
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.6      Star One                                                   Last 4 digits of account number       0143                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 05/06 Last Active
          Po Box 3643                                                When was the debt incurred?           03/09
          Sunnyvale, CA 94089
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7      Star One                                                   Last 4 digits of account number       0142                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 09/05 Last Active
          Po Box 3643                                                When was the debt incurred?           04/06
          Sunnyvale, CA 94089
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                     L-23
                                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 5
                                                                                                                                                        Best Case Bankruptcy
                                                                                                                                                              1/27/21 12:03PM

 Debtor 1 Thomas John Herbst                                                                              Case number (if known)

 4.8       Star One Credit Union                                     Last 4 digits of account number         0150                                                 $0.00
           Nonpriority Creditor's Name
                                                                                                             Opened 10/29/85 Last Active
           Po Box 3643                                               When was the debt incurred?             01/14
           Sunnyvale, CA 94089
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                              Contingent
               Debtor 2 only                                              Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   Credit Card


 4.9       Star One Credit Union                                     Last 4 digits of account number         0141                                                 $0.00
           Nonpriority Creditor's Name
                                                                                                             Opened 8/29/83 Last Active
           Po Box 3643                                               When was the debt incurred?             7/30/12
           Sunnyvale, CA 94089
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                              Contingent
               Debtor 2 only                                              Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   Check Credit Or Line Of Credit

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.    Domestic support obligations                                                  6a.       $                         0.00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                          6b.       $                         0.00
                        6c.    Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.    Total Priority. Add lines 6a through 6d.                                      6e.       $                         0.00

                                                                                                                                 Total Claim
                        6f.    Student loans                                                                 6f.       $                         0.00
 Total
 claims
 from Part 2            6g.    Obligations arising out of a separation agreement or divorce that
                               you did not report as priority claims                                         6g.       $                         0.00
                        6h.    Debts to pension or profit-sharing plans, and other similar debts             6h.       $                         0.00

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                       L-24
                                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 5
                                                                                                                                                        Best Case Bankruptcy
                                                                                                                                           1/27/21 12:03PM

 Debtor 1 Thomas John Herbst                                                                         Case number (if known)

                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $             0.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $             0.00




Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                  L-25
                                                        Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 5 of 5
                                                                                                                                     Best Case Bankruptcy
                                                                                                                                                        1/27/21 12:03PM


 Fill in this information to identify your case:

 Debtor 1                  Thomas John Herbst
                           First Name                         Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name                Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.         Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
           and unexpired leases.


            Person or company with whom you have the contract or lease                     State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
     2.1
             Name


             Number      Street

             City                                   State                   ZIP Code
     2.2
             Name


             Number      Street

             City                                   State                   ZIP Code
     2.3
             Name


             Number      Street

             City                                   State                   ZIP Code
     2.4
             Name


             Number      Street

             City                                   State                   ZIP Code
     2.5
             Name


             Number      Street

             City                                   State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                       L-26                                                       Best Case Bankruptcy
                                                                                                                                                     1/27/21 12:03PM


 Fill in this information to identify your case:

 Debtor 1                     Thomas John Herbst
                              First Name                            Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)          First Name                            Middle Name         Last Name


 United States Bankruptcy Court for the:                   NORTHERN DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


                       No
                       Yes.


                         In which community state or territory did you live?            -NONE-         . Fill in the name and current address of that person.


                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                   Schedule D, line
                Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                Number               Street
                City                                        State                       ZIP Code




    3.2                                                                                                   Schedule D, line
                Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                Number               Street
                City                                        State                       ZIP Code




Official Form 106H
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                   L-27
                                                                                   Schedule H: Your Codebtors                                      Page 1 of 1
                                                                                                                                               Best Case Bankruptcy
                                                                                                                                               1/27/21 12:03PM




Fill in this information to identify your case:

Debtor 1                      Thomas John Herbst

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF CALIFORNIA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        N/A




                                                                        L-28
Official Form 106I                                                      Schedule I: Your Income                                                  page 1
                                                                                                                                                    1/27/21 12:03PM




Debtor 1    Thomas John Herbst                                                                    Case number (if known)



                                                                                                      For Debtor 1            For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $              0.00     $               N/A
      5b.   Mandatory contributions for retirement plans                                   5b.        $              0.00     $               N/A
      5c.   Voluntary contributions for retirement plans                                   5c.        $              0.00     $               N/A
      5d.   Required repayments of retirement fund loans                                   5d.        $              0.00     $               N/A
      5e.   Insurance                                                                      5e.        $              0.00     $               N/A
      5f.   Domestic support obligations                                                   5f.        $              0.00     $               N/A
      5g.   Union dues                                                                     5g.        $              0.00     $               N/A
      5h.   Other deductions. Specify:                                                     5h.+       $              0.00 +   $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $        685.00         $               N/A
      8b. Interest and dividends                                                           8b.        $          0.00         $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $          0.00         $               N/A
      8d. Unemployment compensation                                                        8d.        $          0.00         $               N/A
      8e. Social Security                                                                  8e.        $      1,600.00         $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:    Pension                                                           8f.  $            1,650.00   $                     N/A
      8g. Pension or retirement income                                                     8g. $                 0.00   $                     N/A
      8h. Other monthly income. Specify:                                                   8h.+ $                0.00 + $                     N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          3,935.00         $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              3,935.00 + $             N/A = $           3,935.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                       0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.   $          3,935.00
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




                                                                      L-29
Official Form 106I                                                     Schedule I: Your Income                                                        page 2
                                                                    1/27/21 12:03PM




 In re   Thomas John Herbst                              Case No.
                                          Debtor(s)



                              SCHEDULE I - YOUR INCOME
                                     Attachment A

RENTAL INCOME



Rents received: $3,000



Expenses:

Management: $ 250.00

Mortgage :      $ 1,865.00

Water:          $ 100.00

Misc.:          $ 100.00



Total:          $ 2,315.00




                                       L-30
                                                                                                                                                     1/27/21 12:03PM




Fill in this information to identify your case:

Debtor 1                 Thomas John Herbst                                                                Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF CALIFORNIA                                            MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,220.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                            L-31
                                                                     Schedule J: Your Expenses                                                            page 1
                                                                                                                                                           1/27/21 12:03PM




Debtor 1     Thomas John Herbst                                                                        Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 200.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  24.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 180.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                300.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                  0.00
10.   Personal care products and services                                                    10. $                                                   0.00
11.   Medical and dental expenses                                                            11. $                                                  15.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                   55.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,194.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,194.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,935.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,194.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,741.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                          L-32
                                                                    Schedule J: Your Expenses                                                                     page 2
                                                                                                                                                      1/27/21 12:03PM




 Fill in this information to identify your case:

 Debtor 1                    Thomas John Herbst
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Thomas John Herbst                                                    X
              Thomas John Herbst                                                        Signature of Debtor 2
              Signature of Debtor 1

              Date       January 27, 2021                                               Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




                                                                              L-33
                                                                                                                                        1/27/21 12:03PM




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $78   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $338      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their non-exempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                           L-34                                                   Best Case Bankruptcy
                                                                                                                                             1/27/21 12:03PM




        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $571    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,738    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                           L-35                                                        Best Case Bankruptcy
                                                                                                                                             1/27/21 12:03PM



        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $78        administrative fee                                         factors.
                   $278        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $78        administrative fee                                                fiduciary capacity,
                   $313        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                           L-36                                                       Best Case Bankruptcy
                                                                                                                                            1/27/21 12:03PM



                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/forms/bankruptcy-forms                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
 Bankruptcy crimes have serious consequences                                              days before you file your bankruptcy petition. This
                                                                                          briefing is usually conducted by telephone or on the
        If you knowingly and fraudulently conceal assets                                  Internet.
        or make a false oath or statement under penalty
        of perjury—either orally or in writing—in                                         In addition, after filing a bankruptcy case, you generally
        connection with a bankruptcy case, you may be                                     must complete a financial management instructional
        fined, imprisoned, or both.                                                       course before you can receive a discharge. If you are
                                                                                          filing a joint case, both spouses must complete the
        All information you supply in connection with a                                   course.
        bankruptcy case is subject to examination by the
        Attorney General acting through the Office of the                                 You can obtain the list of agencies approved to provide
        U.S. Trustee, the Office of the U.S. Attorney, and                                both the briefing and the instructional course from:
        other offices and employees of the U.S.                                           http://www.uscourts.gov/services-forms/bankruptcy/cre
        Department of Justice.                                                            dit-counseling-and-debtor-education-courses.

 Make sure the court has your mailing address                                             In Alabama and North Carolina, go to:
                                                                                          http://www.uscourts.gov/services-forms/bankruptcy/cre
 The bankruptcy court sends notices to the mailing                                        dit-counseling-and-debtor-education-courses.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                           L-37                                                       Best Case Bankruptcy
                                                                                                                                         1/27/21 12:03PM




          Rights and Responsibilities of Chapter 13 Debtors and Their Attorneys

It is important for debtors who file a bankruptcy case under Chapter 13 to understand their rights and responsibilities. It is also
important that debtors understand their attorney’s responsibilities and the importance of communicating with their attorney to make
the case successful. Debtors should know which services their attorneys are supposed to perform. In order to ensure that debtors and
their attorneys understand their rights and responsibilities in the bankruptcy process, the following guidelines are hereby agreed to by
the debtors and their attorneys. Unless the Court orders otherwise,

I.        BEFORE THE CASE IS FILED
A.        The debtor agrees to:
1.        Provide the attorney with accurate financial information concerning income and expenses, and assets and liabilities.
2.        Discuss with the attorney the debtor’s objectives in filing the case.
B.        The attorney agrees to perform the following “Basic Services”:
1.        Meet with the debtor to review the debtor's debts assets, liabilities, income, and expenses.
2.        Counsel the debtor regarding the advisability of filing a case under either chapter 7 or Chapter 13, discuss both types of cases
          with the debtor, and answer the debtor’s questions.
3.        Advise the debtor of the requirement for (and procedures involved in) obtaining a credit counseling certificate and completing
          the debtor financial management course.Advise the debtor of the requirement for (and procedures involved in) obtaining a
          credit counseling certificate and completing the debtor financial management course.
4.        Advise the debtor of the requirement for providing documentation of income and tax return filings.
5.        Explain which payments will be made directly by the debtor and which payments will be made through the debtor’s Chapter 13
          plan, with particular attention to mortgage and vehicle loan payments, as well as any other claims that accrue interest.
6.        Explain to the debtor how, when, and where to make the Chapter 13 plan payments, including the use of electronic payments
          through NationWide TFS.
7.        Explain to the debtor how the attorney’s fees and Chapter 13 Trustee’s fees are paid and provide an executed copy of this
          document to the debtor.
8.        Explain to the debtor that the first plan payment must be made to the Chapter 13 Trustee by the 20th day of the month
          following the month the petition is filed.
9.        Advise the debtor of the requirement to attend the 341 Meeting of Creditors, and instruct the debtor of the date, time, and place
          of the meeting, including the need to bring photo identification and proof of his or her social security number or tax
          identification number.
10.       Advise the debtor of the necessity of maintaining liability, collision, and comprehensive insurance on vehicles securing loans or
          on leased vehicles.
11.       Timely prepare and file the debtor's petition, plan, statements, and schedules.
II.       AFTER THE CASE IS FILED
A.        The debtor agrees to:
1.        Keep the Chapter 13 Trustee and debtor’s attorney informed of the debtor’s address and telephone number.
2.        Inform the attorney of any wage garnishments or attachments of assets that occur or continue after the filing of the case.
3.        Inform the attorney promptly if the debtor loses his/her job or has other financial problems.
4.        Inform the attorney if the debtor is sued during the case.
5.        Inform the attorney if any tax refunds the debtor is entitled to are seized or not returned to the debtor by the IRS or Franchise
          Tax Board.
6.        Inform the attorney before buying, refinancing, or selling real property or before entering into any long-term loan agreements,
          to learn if any approvals are required.
7.        Pay directly to the attorney any filing fees and expenses that may be incurred.
Effective for cases filed on or after January 1, 2019
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                     L-38                                         Best Case Bankruptcy
                                                                                                                                      1/27/21 12:03PM


8.        Inform the attorney about any loan modification applications, including requests for additional documents, and the grant or
          denial or other action on any such application.
B.        The attorney agrees to perform the following “Basic Services”:
1.        Appear at the 341 Meeting of Creditors with the debtor.
2.        Respond to objections to plan confirmation, and when necessary, prepare an amended plan.
3.        Prepare, file, and serve necessary modifications to the plan which may include suspending, lowering, or increasing plan
          payments.
4.        Prepare, file, and serve necessary amended statements and schedules, in accordance with information provided by the debtor.
5.        Prepare, file, and serve necessary motions to sell or refinance real property when appropriate.
6.        Object to improper or invalid claims, if necessary, based upon documentation provided by the debtor.
7.        Represent the debtor in motions for relief from stay.
8.        Represent the debtor in motions to dismiss or convert.
9.        When appropriate, prepare, file, and serve necessary motions to avoid liens on real or personal property.
10.       Review debtor’s annual reports.
11.       Monitor debtor’s submission of annual tax returns to Chapter 13 Trustee when the Trustee requests them.
12.       Respond to continuing creditor inquiries.
13.       Maintain contact with debtors regarding changes in his or her financial situation during the Chapter 13 case.
14.       Assist with and ensure debtor’s submission of appropriate declarations and other requirements for obtaining discharge.
15.       In connection with any of debtor’s loan modification applications, keep the Chapter 13 Trustee up to date and amend the
          Chapter 13 plan as appropriate.
16.       Provide such other legal services as are necessary for the administration of the present case before the Bankruptcy Court.


III.                GUIDELINE FEES
The "Guidelines for Payment of Attorney's Fees in Chapter 13 Cases" for the Northern District of California provide for
presumptively reasonable initial fees in the following amounts:
                                                                     Initial Fees
                                   If the Case Involves                                            Allowable Fees

 Base Case                                                                 $4,500

 Operating a business                                                      $2,500

 Real property with secured claim(s) (first parcel)                        $1,500

 Additional real property claim with encumbrances greater                  $800 per additional parcel
 than $10,000

 Tax claims                                                                $800

 For cases with 25 or more creditors                                       $300

 Vehicle loans or leases                                                   $800

 Domestic support arrears                                                  $800

 Motion to extend or impose automatic stay                                 $800




Effective for cases filed on or after January 1, 2019
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                     L-39                                      Best Case Bankruptcy
                                                                                                                                          1/27/21 12:03PM



Initial fees charged in this case are $ 7,600.00 .


In addition to these presumptively reasonable fees, in the following situations the attorney may apply to the court for the additional
fees shown below which shall be approved upon application:


                                                                     Add on Fees
                                   If the Case Involves                                             Allowable Fees

 Motion to avoid judicial lien as to real property                         $1,500 (one fee per property)
                                                                           Court encourages consolidated motion for judicial lien avoidance

 Motion or adversary proceeding to value and/or avoid real                 $1,500 for first lien; $500 each additional liens on the same
 property liens, including obtaining final order                           property

 Plan modifications (no amended Schedules I & J)                           $600

 Plan modifications (with amended Schedules I & J)                         $900

 Motion or applications to sell, refinance, convey title,                  $800
 purchase real property -- no hearing required

 Motion to sell, refinance, convey title, purchase real                    $1,100
 property -- hearing required

 Motion for relief from stay opposition -- personal property               $600

 Motion for relief from stay opposition -- real property                   $900

 Post-confirmation motion to dismiss, but only if counsel                  $500
 appears at the hearing

 Opposition to Trustee’s motion to modify plan                             $800

 Objection to claims                                                       $400

 Entry into and completion of the Mortgage Modification                    $2,500 + $100 in costs
 Mediation Program (the “MMM Program”)                                     (requires declaration
                                                                           detailing costs)



IV.                 ADDITIONAL FEES
In addition, if the presumptively reasonable fees ordered by the court are not sufficient to compensate the attorney for the legal
services rendered and costs incurred in the case, the attorney further agrees to apply to the court for approval of additional fees and
costs, attaching a supporting declaration with time records verifying the fees and costs as reasonable, necessary, and not previously
compensated. Reimbursement of advanced court fees shall be awarded independently of other fees and costs. Fees shall be paid
through the plan unless otherwise ordered. The attorney may not receive fees directly from the debtor other than the initial retainer.
If the debtor disputes the legal services provided or the fees charged by the attorney, debtor may file an objection with the court and
set the matter for hearing. Debtor’s attorney may move to withdraw or the debtor may discharge his or her attorney at any time.




Effective for cases filed on or after January 1, 2019
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                      L-40                                         Best Case Bankruptcy
                                                                                                                                1/27/21 12:03PM



 Date: January 27, 2021                                              Signature: /s/ Thomas John Herbst

                                                                                  Thomas John Herbst
                                                                                  Debtor


 Date:                                                               Signature:
                                                                                  Joint Debtor



 Date: January 27, 2021                                              Signature: /s/ Aaron Lipton
                                                                                  Aaron Lipton
                                                                                  Attorney




Effective for cases filed on or after January 1, 2019
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                            L-41                         Best Case Bankruptcy
                                                                                                                                1/27/21 12:03PM




                                               UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

 In re                                                                           Case No.
           Thomas John Herbst




                                                 Debtor(s).             /


                                                             CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of 1 sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED: January 27, 2021


                                                                            /s/ Aaron Lipton
                                                                            Signature of Debtor's Attorney or Pro Per Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy




                                                                            L-42
L-43
Exhibit M
Branch :WDS   User :FSIL




SACRAMENTO, CA Document:QD 20200814.124   M-1   Page:1 of 3
Printed on:2/4/2021 10:13 AM
Branch :WDS   User :FSIL




SACRAMENTO, CA Document:QD 20200814.124   M-2   Page:2 of 3
Printed on:2/4/2021 10:13 AM
Branch :WDS   User :FSIL




SACRAMENTO, CA Document:QD 20200814.124   M-3   Page:3 of 3
Printed on:2/4/2021 10:13 AM
